Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered September 15, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly sentenced defendant as a second felony offender. In determining that defendant’s Maryland conviction for distribution of cocaine is analogous to a New York felony conviction, the court properly relied on the accusatory instrument since the Maryland statute (Md Code Ann of 1957, art 27, § 286) renders criminal several acts which, if committed in New York, would not all be felonies (see, People v Gonzalez, 61 NY2d 586; People v Reilly, 273 AD2d 143, lv denied 95 NY2d 937). Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Rubin, JJ.